Filed Pursuant to Rule 424(b)(3) Registration No. 333-148026 PAVILION BANCORP, INC. 135 East Maumee Street Adrian, Michigan49221 (517) 265-5144 Notice of Special Meeting of Shareholders To Be Held on March 11, 2008 A special meeting of the shareholders of Pavilion Bancorp, Inc. (“Pavilion”) will be held on March 11, 2008 at 7:00 p.m., Eastern Time, at the main offices of Pavilion located at 135 East Maumee Street in Adrian, Michigan.The special meeting will be held for the purpose of considering and voting upon the following matters: 1. To approve the Agreement and Plan of Merger, dated as of October 2, 2007 and amended as of January21, 2008, by and between First Defiance Financial Corp. (“First Defiance”) and Pavilion, which provides for the merger of Pavilion into First Defiance and the exchange of each outstanding share of Pavilion common stock, other than common stock held in the Pavilion ESOP and 401(k) Plan, into the right to receive (a) 1.4209 shares of First Defiance common stock and (b) $37.50 in cash. 2. To transact such other business that may properly come before the special meeting, including, if necessary, the adjournment of the special meeting to allow for additional solicitation of shareholder votes to obtain the required vote to approve the merger agreement. The Pavilion board of directors has established January11, 2008, as the record date.Only record holders of shares of Pavilion common stock as of the close of business on that date will be entitled to receive notice of and vote at the special meeting. A prospectus/proxy statement and proxy card for the special meeting are enclosed. Your vote is important.Even if you plan to attend the special meeting, please complete, sign and return the proxy card in the enclosed postage-paid envelope as soon as possible. The Pavilion board of directors recommends that you vote FOR the approval of the Agreement and Plan of Merger. By Order of the Board of Directors, February 5, 2008 Eileen Loveland, Secretary PROSPECTUS PROXY STATEMENT FIRST DEFIANCE FINANCIAL CORP. PAVILION BANCORP, INC. For the issuance of up to 1,100,000 shares of common stock For the Special Meeting of Shareholders The boards of directors of First Defiance Financial Corp. (“First Defiance”) and Pavilion Bancorp, Inc. (“Pavilion”) have agreed to a merger of Pavilion into First Defiance.If we complete the merger, each Pavilion shareholder will receive in exchange for each Pavilion share owned, other than shares that are held in the Pavilion ESOP and 401(k) Plan, (a) 1.4209 shares of First Defiance common stock and (b) $37.50 in cash.Shares of Pavilion stock held in the Pavilion ESOP and 401(K) Plan will be exchanged for the same consideration as other Pavilion shares, but may also be entitled to an additional amount of cash depending on the closing price of First Defiance stock immediately prior to the effective time of the merger.See “Description of the Merger—Merger consideration” below for more information. We cannot complete the merger unless the holders of at least 364,959 shares of Pavilion common stock, which is a majority of the issued and outstanding shares of Pavilion common stock on the record date, January11, 2008, approve the merger agreement.The Pavilion board of directors has scheduled a special meeting for Pavilion shareholders to vote on the merger agreement.Whether or not you plan to attend Pavilion’s special meeting, please take the time to vote by completing and returning the enclosed proxy card.If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote “FOR” the approval of the merger agreement.If you do not return your proxy card, or if you do not instruct your broker how to vote any shares held by you in “street name”, the effect will be a vote against the merger agreement.The date, time and place of the special meeting are as follows: March 11, 2008 7:00 p.m. Main Office of Pavilion Bancorp, Inc. 135 East Maumee Street Adrian, Michigan Shares of First Defiance common stock are listed on The NASDAQ Global Select Market under the symbol “FDEF.”On October 1, 2007, the trading day immediately preceding the public announcement of the merger, and February5, 2008, the last practicable trading date before we printed this prospectus/proxy statement, the closing prices for First Defiance common stock were $25.83 and $21.24 per share, respectively. This document contains a more complete description of the shareholders’ meeting and the terms of the merger.We urge you to review this entire document, including the section titled “Risk Factors” beginning on page1, carefully.You may also obtain information about First Defiance and Pavilion from documents that each has filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under this prospectus/proxy statement or determined if this prospectus/proxy statement is accurate or adequate.Any representation to the contrary is a criminal offense.The securities we are offering through this document are not savings or deposit accounts or other obligations of any bank or non-bank subsidiary of either of our companies, and they are not insured by the Federal Deposit Insurance Corporation, the Deposit Insurance Fund, or any other governmental agency. This prospectus/proxy statement is dated February5, 2008, and is first being mailed to Pavilion shareholders on or about February8, 2008. TABLE OF CONTENTS Summary S-1 Risk factors 1 Forward looking statements 3 Market price and dividend information 5 Selected financial information of First Defiance 6 Selected financial information of Pavilion 8 Comparative per share data 10 Pro forma unaudited consolidated financial information 11 The special meeting of Pavilion shareholders 19 Purpose, time and place 19 Shares outstanding and entitled to vote; record date 19 Votes required 19 Voting, solicitation and revocation of proxies 19 Dissenters’ rights 20 Parties to the merger agreement 20 Description of the merger 20 First Defiancebackground and reasons for the merger 21 Pavilion background of the merger 22 Pavilion merger recommendation and reasons for the merger 24 Opinion of Pavilion’s financial advisor 24 Merger consideration 32 Representations and warranties 33 Covenants 33 Conduct of business pending the merger 34 Conditions 36 Termination and amendment 36 Effective time 37 Exchange of Pavilion stock certificates 38 Employee matters 38 Interests of directors and officers 38 Resale of First Defiance common stock 39 Material federal income tax consequences of the merger as a reorganization 39 Treatment if merger does not qualify as a reorganization 42 Other tax considerations 42 Accounting treatment 43 Regulatory approval required 43 Comparison of rights of First Defiance shareholders and Pavilion shareholders 43 Authorized stock 43 Director nominations 43 Anti-takeover provisions 43 Anti-takeover statutes 45 Legal matters 47 Experts 47 Where you can find more information 47 Annex A Agreement and Plan of Merger dated October 2, 2007 and amended as of January21, 2008, by and between First Defiance Financial Corp. and Pavilion Bancorp, Inc. Annex B Opinion of Donnelly, Penman & Partners, dated as of February 5, 2008. Additional Information This document incorporates important business and financial information about First Defiance from documents that First Defiance has filed with the Securities and Exchange Commission but have not included in or delivered with this document.If you write or call First Defiance, we will send you these documents, excluding exhibits, without charge.You can contact First Defiance at: First Defiance Financial Corp. 601 Clinton Street Defiance, Ohio43512-3272 Attention:John C. Wahl (419) 782-5015 If you would like to request documents, please be sure we receive your request by March4, 2008.See “Where you can find more information” on page47 for more information about the documents referred to in this prospectus/proxy statement. You should rely only on the information contained or incorporated by reference in this prospectus/proxy statement.We have not authorized anyone to provide you with information that is different.You should assume that the information contained or incorporated by reference in this prospectus/proxy statement is accurate only as of the date of this prospectus/proxy statement or the date of the document incorporated by reference, as applicable.We are not making an offer of these securities in any jurisdiction where the offer is not permitted. SUMMARY This summary highlights selected information from this prospectus/proxy statement.It does not contain all of the information that may be important to you.To fully understand the merger, you should read this entire document carefully and the other documents to which we refer. The parties (page20) First Defiance Financial Corp. 601 Clinton Street Defiance, Ohio43512-3272 (419) 782-5015 First Defiance is a unitary thrift holding company organized under Ohio law with assets of $1.58 billion and stockholders’ equity of $164.8 million at September 30, 2007.Through its wholly-owned subsidiaries, First Federal Bank of the Midwest (“First Federal”) and First Insurance & Investments, First Defiance focuses on traditional banking and the sale of property and casualty, life and group health insurance products. First Federal is a federally chartered savings bank, conducting operations through its main office in Defiance, Ohio and 27 branch offices in several counties in northwest Ohio and northeast Indiana.First Federal is primarily engaged in community banking.It attracts deposits from the general public through its offices and uses those and other available sources of funds to originate residential real estate loans, non-residential real estate loans, commercial loans, home improvement and home equity loans, and consumer loans. Pavilion Bancorp, Inc. 135 East Maumee Street Adrian, Michigan 49221 (517) 265-5144 Pavilion is a bank holding company organized under Michigan law with assets of $278.6 million and stockholders’ equity of $29.4 million at September 30, 2007.Through its wholly-owned subsidiary, Bank of Lenawee, Pavilion operates a single line of business.Bank of Lenawee is a full service bank chartered under Michigan laws and offers a broad range of loan and deposit products to business and individual customers. The merger (page20) The merger agreement provides for the merger of Pavilion into First Defiance and the subsequent merger of the Bank of Lenawee into First Federal.The mergers cannot be completed unless at least 364,959 shares of Pavilion common stock, which is a majority of the issued and outstanding Pavilion common stock on January11, 2008, approve the merger.The merger agreement is attached to this document as Annex A and is incorporated in this prospectus/proxy statement by reference.We encourage you to read the merger agreement carefully, as it is the legal document that governs the merger. What you will receive in the merger (page32) If the merger is completed, each Pavilion shareholder will receive in exchange for each Pavilion common share owned as of the effective date of the merger: · 1.4209 shares of First Defiance common stock; and · $37.50 in cash. S-1 Each of the Pavilion shares held by the Pavilion ESOP and 401(k) plan will also be exchanged for 1.4209 shares of First Defiance common stock and $37.50 in cash. However, if the value of the 1.4209 First Defiance shares to be issued for each Pavilion share held in this plan is less than $37.50 based on the closing price of First Defiance shares on the last trading day prior to the closing, then the cash paid for each Pavilion share owned by the plan will be increased so that the value of the cash and First Defiance stock exchanged for each Pavilion share owned by the Pavilion ESOP and 401(k) plan equals $75.00. The merger agreement permits First Defiance to increase the number of shares to be received in exchange for each share of Pavilion common stock if necessary to (i) preserve the status of the merger as a tax-free reorganization or (ii) prevent Pavilion from terminating the merger agreement if the average closing price per share for First Defiance common stock is less than $22.08 and First Defiance common stock underperforms the common stock of an established peer group of companies by more than 17.5%. Special meeting of Pavilion shareholders (page19) The Pavilion special meeting of shareholders will take place at the main office of Pavilion located at 135 East Maumee Street in Adrian, Michigan on March 11, 2008 at 7:00 p.m.If you owned shares of Pavilion common stock on January11, 2008, you are entitled to vote at the special meeting.The holders of at least 364,959 shares of Pavilion common stock, which is a majority of the issued and outstanding Pavilion common stock as of the record date, must vote to approve the merger agreement. As of the record date, directors and executive officers of Pavilion and their affiliates collectively owned approximately 13.2% of the outstanding Pavilion common stock.All of the directors and one non-director executive officer of Pavilion entered into voting agreements with First Defiance pursuant to which they agreed to vote all of their shares of Pavilion common stock in favor of the approval of the merger agreement. Background and reasons for the merger (page21) The Pavilion board of directors believes that the terms of the merger agreement are fair and in the best interests of Pavilion and its shareholders.In reaching this decision, the board of directors considered several factors, including the opinion of its financial advisor.The Pavilion board unanimously recommends that you vote FOR the approval of the merger agreement. Opinion of financial advisor (page24) In deciding to approve the merger, the Pavilion board of directors considered the opinion of its financial advisor, Donnelly, Penman & Partners, dated October 2, 2007, that the per share merger consideration was fair to Pavilion shareholders from a financial point of view.The Donnelly, Penman opinion has been updated as of the date of this prospectus/proxy statement and is attached as Annex B.We encourage you to read the opinion. How to cast your vote (page19) Please mail your signed proxy card in the enclosed return envelope as soon as possible so that your shares of Pavilion common stock may be represented at the Pavilion special meeting.If you properly sign and return a proxy card but do not include instructions on how to vote your shares, they will be voted FOR approval of the merger agreement. If your shares are held by your broker or other nominee in street name, your broker does not have authority to vote your shares unless you provide your broker instructions on how you want to vote.Your broker should send you a form to give instructions on voting or you may request such a form from your broker. If you do not provide your broker with voting instructions, your shares will not be voted at the special meeting.Failure to vote Pavilion shares will have the same effect as voting against approval of the merger agreement. S-2 Regulatory approval required (page43) The merger must be approved by the Office of Thrift Supervision (“OTS”).First Defiance has submitted an application to the OTS seeking approval of the merger and is not aware of any reason why the OTS would not grant such approval. Material federal income tax consequences of the merger (page39) The obligation of First Defiance and Pavilion to complete the merger is conditioned upon First Defiance and Pavilion receiving an opinion of First Defiance’s counsel, Vorys, Sater, Seymour and Pease LLP, dated as of the closing date of the merger and substantially to the effect that the merger will qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code and that the federal income tax consequences of the merger will be as described in “Description of the Merger—Material federal income tax consequencesof the merger as a reorganization” below.However, the opinion contains certain assumptions that may not prove to be true.If any assumption set forth in the opinion does not prove to be true, the merger will have different, and potentially materially adverse, tax consequences to Pavilion shareholders, First Defiance, and Pavilion, as described below under the heading“Description of the Merger—Tax treatment if merger does not qualify as a reorganization”. Determining the actual tax consequences of the merger to Pavilion shareholders can be complicated.Each Pavilion shareholder should consult his, her or its own tax advisor to determine the tax consequences of the merger that are particular to the shareholder. Interests of directors and officers (page38) Some of Pavilion’s directors and officers may have interests in the merger that are different from, or in addition to, the interests of Pavilion shareholders generally.These include: • payments that certain officers will receive under existing employment agreements; • the acceleration of stock options and vesting under certain benefit plans; • provisions in the merger agreement relating to indemnification of directors and officers and insurance for directors and officers of Pavilion for events occurring before the merger; • the appointment of one Pavilion director to the First Defiance board of directors; and • the appointment of up to six Pavilion directors who do not become employees or directors of First Defiance or First Federal to an advisory board of First Federal. Pavilion’s board of directors was aware of these interests and took them into account in approving the merger. Termination and amendment of the merger agreement (page36) First Defiance and Pavilion may agree to terminate the merger agreement and abandon the merger at any time before the effective time of the merger: · by the mutual written consent of First Defiance and Pavilion; · by either First Defiance or Pavilion if the merger is not completed on or before June 30, 2008; · by either First Defiance or Pavilion if any event occurs which would prevent the satisfaction of certain conditions described in the merger agreement; S-3 · by either First Defiance or Pavilion if Pavilion executes a definitive agreement with any person or entity other than First Defiance providing for the acquisition of all, or a material amount, of the assets or shares of Pavilion common stock, including by merger, consolidation or business combination; · by Pavilion if First Defiance does not increase the number of shares of First Defiance common stock to be exchanged for the shares of Pavilion common stock if necessary to preserve the status of the merger as a tax-free reorganization; · by Pavilion if the failure to terminate the merger agreement could be expected to constitute a breach of the Pavilion board of directors’ fiduciary duties; or · by First Defiance if the cost to perform any environmental remediation activities on real properties owned by Pavilion, if required, is expected to exceed $750,000 in the aggregate. Pavilion may also terminate the merger agreement if both of the following occur: (1) the average closing price per share of First Defiance common stock for the 20 trading days ending 10 calendar days before the closing is less than $22.08 and (2) the share price of First Defiance common stock underperforms the share prices of an established index of peer companies between October 2, 2007, and the date that is 10 calendar days prior to the closing by more than 17.5%, unless First Defiance agrees to increase the exchange ratio pursuant to a formula described in the merger agreement. If Pavilion enters into or closes an acquisition transaction with a company other than First Defiance within 12 months after the merger agreement is terminated, Pavilion must pay First Defiance a termination fee of $2,000,000. We may amend the merger agreement in writing at any time before or after the Pavilion shareholders approve the merger agreement.If the Pavilion shareholders have already approved the merger agreement, however, we will not amend it without shareholder approval if the amendment would have a material adverse effect on the Pavilion shareholders. Comparative stock prices (page10) The following table sets forth the closing sales prices per share of First Defiance and Pavilion common stock on the last full trading day prior to the announcement of the merger and on the last practicable trading day prior to printing this prospectus/proxy statement.The table also presents the equivalent price per share of Pavilion, giving effect to the merger as of such dates. First Defiance Pavilion Pavilion equivalent per share price October 1, 2007 $25.83 $47.00 $74.20 February 5, 2008 $21.24 $65.00 $67.68 S-4 RISK FACTORS In deciding how to vote on the merger agreement, you should consider carefully all of the information contained in this document, especially the following factors. Fluctuation in the market price of First Defiance stock will affect the value of the consideration you receive. On February5, 2008, the last trading date before we printed this prospectus/proxy statement, First Defiance stock closed at $21.24 per share.If First Defiance’s stock price were to remain at $21.24 per share until the closing, 1.4209 shares of First Defiance common stock, with a value of approximately $30.18, and a cash payment of $37.50 would be issued in exchange for each share of Pavilion common stock. On the day the merger closes, the market price of a share of First Defiance stock may be higher or lower than the market price on the date the merger agreement was signed, on the date this document was mailed to you, or on the date of the special meeting of Pavilion shareholders.Therefore, you cannot be assured of receiving any specific market value of First Defiance stock. You will not receive your merger consideration until several weeks after the closing of the merger.During this time, the market price of First Defiance stock may fall.You will not be able to sell your First Defiance stock to avoid losses resulting from any decline in the trading prices of First Defiance stock during this period. First Defiance may fail to realize the anticipated benefits of the merger. First Defiance and Pavilion may not be able to integrate their operations without encountering difficulties, including the loss of key employees and customers, the disruption of ongoing business or possible inconsistencies in standards, controls, procedures and policies.Future results of the combined company may be materially different from those shown in the pro forma financial statements, which only show a combination of the historic results of First Defiance and Pavilion.Merger-related charges may be higher or lower than estimated, depending on how costly and difficult it is to integrate the two companies.Additionally, in determining that the merger is in the best interests of First Defiance and Pavilion, the First Defiance and the Pavilion boards of directors considered enhanced earnings opportunities.There can be no assurance, however, that any enhanced earnings will result from the merger. Certain of Pavilion’s officers and directors have interests that are different from, or in addition to, interests of Pavilion’s shareholders generally. Some of the directors and officers of Pavilion have interests in the merger that are different from, or in addition to, the interests of Pavilion shareholders generally.These include: payments that certain officers will receive under existing employment agreements; the acceleration of stock options; the acceleration of vesting under certain benefit plans; provisions in the merger agreement relating to indemnification of directors and officers and insurance for directors and officers of Pavilion for events occurring before the merger; the appointment of one director of Pavilion to the board of directors of First Defiance; and the formation of an advisory board comprised of certain other directors of Pavilion.For a more detailed discussion of these interests, see “Description of the Merger— Interests of Certain Persons in the Merger” below. If the average closing price of First Defiance common shares for the 20 trading days ending 10 calendar days prior to closing is less than $22.08, First Defiance shares underperform the stocks of an established peer group of companiesby more than 17.5%, and First Defiance does not elect to increase the consideration paid to Pavilion shareholders pursuant to a formula set forth in the merger agreement, Pavilion has the right to terminate the merger agreement. The merger agreement provides that if (1)the average closing price of First Defiance common shares for the 20 trading days ending 10 calendar days before the closing is less than $22.08, and (2)First Defiance common shares underperform an established index of 16 peer companies by more than 17.5% as measured by dividing the weighted average closing prices of the peer companies on October 2, 2007 against the weighted average of the 1 closing prices for the 20 trading days ending 10 calendar days before the closing, then Pavilion will be entitled to terminate the merger agreement unless First Defiance agrees to increase the consideration paid to Pavilion shareholders pursuant to a formula set forth in the merger agreement.As a result, even if the merger is approved by Pavilion shareholders, the merger may ultimately not be completed. If the aggregate value of the First Defiance shares to be issued in the merger is less than 40% of the total consideration to be paid to Pavilion shareholders and First Defiance does not elect to increase the consideration paid to Pavilion shareholders to preserve the status of the merger as a reorganization for federal income tax purposes, either party mayterminate the merger agreement, or the merger could proceed with different tax consequences that may be adverse to Pavilion shareholders and First Defiance In order to preserve the status of the merger as a tax-free reorganization under the provisions of Section 368(a) of the Internal Revenue Code with the tax consequences described below under the heading “Description of the Merger – Material federal income tax consequences of the merger as a reorganization”, the aggregate value of First Defiance shares to be issued in connection with the merger, based upon the market value of a share of First Defiance common stock at the end of trading on the business day immediately before the effective time of the merger, may not be less than 40% of the total consideration to be paid to Pavilion shareholders in exchange for Pavilion shares.The total consideration consists of (x)the aggregate cash consideration to be paid by First Defiance (which is equal to the sum of (1) $37.50 per share multiplied by the number of shares of Pavilion common stock outstanding at the effective time of the merger, (2) the amount of additional cash paid, if any, to bring the total value of consideration paid for each Pavilion common share held in the Pavilion ESOP and 401(k) Plan to $75.00, and (3) the aggregate cash consideration to be paid in lieu of fractional shares of First Defiance common stock) and (y)the aggregate value of the First Defiance common stock to be received by Pavilion shareholders as consideration in the merger. If the aggregate value of the First Defiance common stock to be issued in connection with the merger would be less than 40% of the total consideration to be paid to Pavilion shareholders, then First Defiance may elect to increase the number of shares of First Defiance common stock that Pavilion shareholders will receive in exchange for each share of Pavilion common stock so that the aggregate value of First Defiance common stock to be issued in connection with the merger is equal to or greater than 40% of the total consideration to be paid to Pavilion shareholders. If First Defiance does not elect to increase the number of shares of First Defiance common stock to be issued, then one of the following will occur: Ÿ Pavilion may elect to terminate the merger agreement in accordance with Section 8.02(e) or 8.03(e) of the Agreement; Ÿ First Defiance may elect to terminate the merger agreement in accordance with Section 8.03(e) of the Agreement; or Ÿ If neither Pavilion nor First Defiance elects to terminate the merger agreement, the merger will proceed with different tax consequences. If the merger is completed but does not qualify as a reorganization, shareholders of Pavilion will likely have a higher tax liability than if the merger qualifies as a reorganization.This is because Pavilion shareholders will generally be required to take into account both the cash they receive from First Defiance in the merger and the value of the shares of First Defiance common stock they receive in calculating the amount of their taxable gain as a result of the merger.In addition, if the merger does not constitute a reorganization, First Defiance will likely incur an additional tax liability in connection with the merger.These anticipated tax consequences are described in “Description of the Merger - Tax consequences if the merger does not qualify as a reorganization” below. Based on the number of Pavilion shares outstanding as of the date hereof and the number of Pavilion shares held in the Pavilion ESOP and 401(k) Plan as of the date hereof (and disregarding any cash paid in lieu of fractional First Defiance common stock), if the market value of a share of First Defiance common stock at the end of trading on the business day immediately before the effective time of the merger is at least $18.03, the aggregate value of the 2 First Defiance common stock to be issued in connection with the merger will not be less than 40% of the total consideration to be paid to Pavilion shareholders. Changes in interest rates could reduce First Defiance’s income. First Defiance’s net income depends to a great extent on the difference between the interest rates earned on interest-earning assets, such as loans and investment securities, and the interest rates paid on interest-bearing liabilities, such as deposits and borrowings.These rates are highly sensitive to many factors that are beyond First Defiance’s control, including general economic conditions and the policies of various governmental and regulatory agencies.Changes in interest rates influence the volume of loan originations, the generation of deposits, the yield on loans and investment securities and the cost of deposits and borrowings.Fluctuations in these areas may adversely affect First Defiance. Changing economic conditions and the geographic concentration of our markets may unfavorably impact First Defiance’s financial condition and results of operations. The operations of First Defiance and Pavilion are concentrated in northwestern Ohioand southeastern Michigan, and their operating results largely depend upon economic conditions in these market areas.A deterioration in economic conditions in one or more of these markets could result in one or more of the following: • an increase in loan delinquencies; • an increase in problem assets and foreclosures; • a decrease in demand for our products and services;and • a decrease in the value of collateral for loans, especially real estate, in turn reducing customers’ borrowing power, and the value of assets associated with problem loans. FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides a safe harbor from civil litigation for forward-looking statements.Forward-looking statements include the information concerning future results of operations, cost savings and synergies of First Defiance and Pavilion after the merger and those statements proceeded by, followed by or that otherwise include the terms “should,” “believe,” “expect,” “anticipate,” “intend,” “may,” “will,” “continue,” “estimate” and other expressions that indicate future events and trends.Although First Defiance and Pavilion believe, in making such statements, that their expectations are based on reasonable assumptions, these statements may be influenced by risks and uncertainties which could cause actual results and trends to be substantially different from historical results or those anticipated, depending on a variety of factors.These risks and uncertainties include, without limitation: · expected cost savings from the merger may not be fully realized or realized within the expected time frame; · revenues following the merger may be lower than expected or deposit withdrawals, operating costs or customer loss and business disruption following the merger may be greater than expected; · competition among depository and other financial services companies may increase significantly; · costs or difficulties related to the integration of First Defiance and Pavilion may be greater than expected; · general economic or business conditions, such as interest rates, may be less favorable than expected; 3 · adverse changes may occur in the securities market; and · legislation or changes in regulatory requirements may adversely affect the businesses in which First Defiance is engaged. You should understand that these factors, in addition to those discussed elsewhere in this document and in documents that have been incorporated by reference, could affect the future results of First Defiance and Pavilion, and could cause those results to be substantially different from those expressed in any forward-looking statements.First Defiance and Pavilion do not undertake any obligation to update any forward-looking statement to reflect events or circumstances arising after the date of this document. 4 MARKET PRICE AND DIVIDEND INFORMATION First Defiance common stock is listed on the NASDAQ Global Select Market under the symbol “FDEF”.Pavilion common stock is listed on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “PVLN.OB”.The following table lists the high and low prices per share for First Defiance common stock and Pavilion common stock and the cash dividends declared by each company for the periods indicated. First Defiance common stock Pavilion common stock High Low Dividends High Low Dividends Quarter ended: December 31, 2007 $ 26.93 $ 20.58 $ 0.26 $ 70.30 $ 47.00 $ 0.26 September 30, 2007 29.64 23.99 0.25 47.00 43.15 0.26 June 30, 2007 30.00 26.71 0.25 48.00 45.00 0.26 March 31, 2007 30.25 27.25 0.25 47.00 43.20 0.25 December 31, 2006 30.70 26.87 0.25 47.00 43.25 0.35 September 30, 2006 28.69 25.18 0.24 48.00 45.50 0.24 June 30, 2006 30.29 25.09 0.24 46.50 44.75 0.24 March 31, 2006 28.88 25.39 0.24 49.00 43.50 0.24 December 31, 2005 30.06 25.56 0.24 50.25 46.15 0.24 September 30, 2005 31.44 26.21 0.22 55.00 50.00 0.24 June 30, 2005 30.46 25.29 0.22 67.00 53.00 0.24 March 31, 2005 29.90 26.00 0.22 59.80 54.00 0.24 You should obtain current market quotations for shares of First Defiance common stock, as the market price of the First Defiance common stock will fluctuate between the date of this document and the date on which the merger is completed, and thereafter. You can get these quotations from a newspaper, on the Internet, or by calling your broker. Following the merger, the declaration of dividends will be at the discretion of First Defiance’s board of directors and will be determined after consideration of various factors, including earnings, cash requirements, the financial condition of First Defiance, applicable state law and government regulations and other factors deemed relevant by First Defiance’s board of directors. On October 1, 2007, the trading day immediately preceding the public announcement of the merger, and on February5, 2008, the last practicable trading day before the printing of this document, the closing prices per share of First Defiance common stock as reported on NASDAQ were $25.83 and $21.24, respectively, and the closing prices per share of Pavilion common stock as reported on the OTCBB were $47.00 and $65.00 per share, respectively. 5 SELECTED FINANCIAL INFORMATION OF FIRST DEFIANCE The tables below contain information regarding the financial condition and earnings of First Defiance for the five years ended December 31, 2006, and the nine months ended September 30, 2006 and 2007.This information is based on information contained in First Defiance’s quarterly report on Form 10-Q and annual reports on Form 10-K filed with the Securities and Exchange Commission.This information is only a summary.You should read it in conjunction with the historical financial statements (and related notes) contained or incorporated by reference in First Defiance’s annual reports on Form 10-K and quarterly reports on Form 10-Q and other information filed by First Defiance with the Securities and Exchange Commission.See “Where you can find more information” on page47 below. First Defiance consolidated statement of financial data: At September 30 At December 31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands) Total assets $ 1,579,946 $ 1,524,679 $ 1,527,879 $ 1,461,082 $ 1,126,667 $ 1,040,599 $ 884,245 Loans held-to maturity, net 1,251,445 1,222,414 1,226,310 1,164,481 878,912 735,255 561,041 Loans held-for-sale 7,426 3,669 3,426 5,282 2,295 5,872 15,336 Allowance for loan losses 13,427 14,298 13,579 13,673 9,956 8,844 7,496 Non-performing assets 11,915 10,044 9,675 5,356 1,990 2,949 2,731 Securities available-for-sale 111,236 118,429 110,682 113,079 137,003 168,259 209,604 Securities held-to maturity 1,236 1,588 1,441 1,775 2,255 2,776 3,921 Mortgage servicing rights 5,917 5,430 5,529 5,063 3,598 3,431 2,090 Deposits and borrowers’ escrow balances 1,208,594 1,130,919 1,139,112 1,070,106 797,979 729,227 599,889 FHLB advances 128,461 176,442 162,228 180,960 178,213 164,522 149,096 Stockholders’ equity 164,706 158,155 159,825 151,216 126,874 124,269 120,110 6 First Defiance consolidated operating results: Nine months ended September 30, Year ended December31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands, except per share data) Interest income from continuing operations $ 73,553 $ 68,755 $ 93,065 $ 76,174 $ 54,731 $ 50,629 $ 46,908 Interest expense from continuing operations 37,420 31,978 44,043 28,892 20,381 20,855 22,044 Net interest income from continuing operations 36,133 36,777 49,022 47,282 34,350 29,774 24,864 Provision for loan losses 1,704 1,438 1,756 1,442 1,548 1,719 1,451 Non-interest income 16,862 14,702 19,624 15,925 13,996 16,843 10,401 Settlement of contingent liability - 1,927 - - Acquisition related charges - - - 3,476 - - - Other non-interest expense 35,950 32,629 43,839 40,466 29,273 27,126 24,408 Income before income taxes 15,341 17,412 23,051 17,823 15,598 17,772 9,406 Income taxes 4,995 5,785 7,451 5,853 4,802 5,690 2,986 Income from continuing operations 10,346 11,627 15,600 11,970 10,796 12,082 6,420 Discontinued operations, net of tax - 8,853 Cumulative effect of change in method of accounting for goodwill - (194 ) Net income 10,346 11,627 15,600 11,970 10,796 12,082 15,079 Basic earnings per share from continuing operations 1.46 1.66 2.22 1.75 1.77 2.00 1.01 Basic earnings per share 1.46 1.66 2.22 1.75 1.77 2.00 2.37 Diluted earnings per share from continuing operations 1.44 1.62 2.18 1.69 1.69 1.91 0.97 Diluted earnings per share 1.44 1.62 2.18 1.69 1.69 1.91 2.28 At or for the nine monthsended September 30* Year ended December31, Other data: 2007 2006 2006 2005 2004 2003 2002 Return on average assets 0.90 % 1.04 % 1.04 % 0.88 % 1.01 % 1.24 % 0.77 % Return on average equity 8.46 % 10.08 % 10.03 % 8.26 % 8.57 % 9.97 % 5.39 % Interest rate spread 3.18 % 3.40 % 3.37 % 3.63 % 3.37 % 3.13 % 2.92 % Net interest margin 3.56 % 3.71 % 3.68 % 3.87 % 3.60 % 3.42 % 3.38 % Ratio of operating expense to average total assets 3.14 % 2.93 % 2.93 % 3.22 % 2.98 % 2.91 % 3.16 % *Performance ratios are annualized 7 SELECTED FINANCIAL INFORMATION OF PAVILION The tables below contain information regarding the financial condition and earnings of Pavilion for the five years ended December 31, 2006, and the nine months ended September 30, 2006 and 2007.This information is based on information contained in Pavilion’s quarterly report on Form 10-Q and annual reports on Form 10-K filed with the Securities and Exchange Commission.This information is only a summary.You should read it in conjunction with the historical financial statements (and related notes) contained or incorporated by reference in Pavilion’s annual reports on Form 10-K and quarterly reports on Form 10-Q and other information filed by Pavilion with the Securities and Exchange Commission.See “Where you can find more information” below. Pavilion consolidated statement of financial condition: At September 30, At December 31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands) Total assets $ 278,636 $ 298,430 $ 295,023 $ 287,881 $ 259,322 $ 323,382 $ 287,286 Securities available for sale 11,818 24,005 17,828 25,407 27,886 20,436 25,216 Loans receivable 240,667 245,269 246,129 237,598 207,159 209,467 184,837 Allowance for loan losses 3,085 2,759 2,817 2,683 2,495 2,302 2,100 Deposits 228,948 233,319 235,944 210,748 199,992 202,366 189,046 Shareholders’ equity 29,364 27,835 27,936 26,384 31,857 26,524 25,069 Pavilion consolidated statement of operations: At or for nine months ended September 30, Year Ended December 31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands, except per share data) Interest and dividend income $ 14,774 $ 14,018 $ 18,875 $ 16,130 $ 14,885 $ 15,039 $ 16,021 Interest expense 5,654 5,136 7,050 4,449 2,795 3,252 4,777 Net interest income 9,120 8,882 11,825 11,681 12,090 11,787 11,424 Provision for loan losses 458 225 333 342 693 595 667 Net interest income after provision for loan losses 8,662 8,657 11,492 11,339 11,397 11,192 10,757 Noninterest income 2,276 2,272 3,068 3,277 3,566 5,840 5,625 Noninterest expense 8,307 8,285 11,088 12,075 11,809 12,110 11,384 Income from continuing operations before income taxes 2,631 2,644 3,472 2,541 3,154 4,922 4,998 Income taxes from continuing operations 875 766 1,071 603 1,001 1,563 1,590 Income from continuing operations 1,756 1,878 2,401 1,938 2,153 3,359 3,408 Income from discontinued operations, net of tax - 4,979 (124 ) (553 ) Net income 1,756 1,878 2,401 1,938 7,132 3,235 2,855 Basic earnings per share from continuing operations 2.42 2.55 3.27 2.47 2.54 3.92 3.85 Basic earnings per share from discontinued operations - 5.88 (0.14 ) (0.63 ) Basic earnings per share 2.42 2.55 3.27 2.47 8.42 3.78 3.23 Diluted earnings per share from continuing operations 2.41 2.54 3.26 2.45 2.52 3.89 3.83 Diluted earnings per share from discontinued operations - 5.82 (0.14 ) (0.62 ) Diluted earnings per share 2.41 2.54 3.26 2.45 8.34 3.75 3.21 8 Other data: At or for the nine months ended September 30,* Year ended December 31, 2007 2006 2006 2005 2004 2003 2002 Return on average assets from continued operations 0.81 % 0.86 % 0.82 % 0.71 % 2.45 % 1.06 % 1.01 % Return on average equity from continued operations 8.23 % 9.28 % 8.84 % 6.66 % 24.43 % 12.54 % 11.74 % Interest rate spread 3.84 % 3.70 % 3.69 % 4.06 % 4.68 % 4.95 % 4.81 % Net interest margin 4.60 % 4.39 % 4.39 % 4.59 % 5.02 % 5.38 % 5.44 % Ratio of operating expense to average total assets 3.85 % 3.80 % 3.81 % 4.41 % 4.48 % 5.18 % 4.94 % *Performance ratios are annualized Recent Developments Related to Pavilion On or about December 7, 2007, Pavilion’s wholly-owned bank subsidiary, the Bank of Lenawee, provided notice to customers of its branch located in Waldron, Michigan, of the decision to close the Waldron branch in connection with the merger.The branch is expected to be closed on or about the effective date of the merger. 9 COMPARATIVE PER SHARE DATA The following table shows First Defiance’s and Pavilion’s diluted income, dividends and book value per share of common stock, after giving effect to the merger (which we refer to as “pro forma” information).In presenting the comparative pro forma information for the time periods shown, we assumed that we had been merged on the dates or at the beginning of the periods indicated.See “Pro Forma Unaudited Consolidated Financial Information” below. The information listed as “per equivalent Pavilion share” was obtained by multiplying the pro forma amounts by 2.8726, which is the ratio of the Pavilion equivalent per share price as of October 1, 2007 divided by the First Defiance closing stock price on that date. The Pavilion equivalent per share price was determined by multiplying the First Defiance closing price of $25.83 times the number of shares of First Defiance stock to be issued in the transaction for each share of Pavilion stock (1.4209) and adding the amount of cash to be received by each Pavilion shareholder ($37.50).We present this information to reflect the fact that Pavilion shareholders will receive shares of First Defiance and cash for each share of Pavilion common stock exchanged in the merger.First Defiance anticipates that the combined company will derive financial benefits from the merger that include reduced operating expenses and the opportunity to earn more revenue.The pro forma information, while helpful in illustrating the financial characteristics of First Defiance following the merger under one set of assumptions, does not reflect these benefits and, accordingly, does not attempt to predict or suggest future results.The pro forma information also does not necessarily reflect what the historical results of First Defiance would have been had our companies been combined during these periods. The information in the following table is based on, and should be read together with, the historical financial information that we have presented in or incorporated by reference into this document. First Defiancehistorical Pavilionhistorical Pro forma (1) (2) Per equivalentPavilion share Book value per share: At September 30, 2007 $ 23.21 $ 40.44 $ 23.66 $ 67.97 Cash dividends declared per share: Nine months ended September 30, 2007 $ 0.75 $ 0.77 $ 0.75 $ 2.15 Year ended December 31, 2006 $ 0.97 $ 1.07 $ 0.97 $ 2.79 Diluted net income per share: Nine months ended September 30, 2007 $ 1.44 $ 2.41 $ 1.26 $ 3.62 Year ended December 31, 2006 $ 2.18 $ 3.26 $ 1.92 $ 5.52 (1) Pro forma dividends per share represent First Defiance’s historical dividends per share. (2) The pro forma book value per share of First Defiance is based on the pro forma common shareholders’ equity for First Defiance and Pavilion divided by total pro forma common shares of the combined entities. 10 PRO FORMA UNAUDITED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed combined consolidated balance sheet and statement of income are based on the historical consolidated financial statements of First Defiance and Pavilion, giving effect to the merger to be accounted for under the purchase method of accounting. Under the purchase method of accounting, the tangible and identifiable assets and liabilities of Pavilion will be recorded at estimated fair values at the time the merger is consummated. The excess of the purchase price over the fair value of the net tangible and identifiable intangible assets will be recorded as goodwill. The adjustments necessary to record tangible and identifiable intangible assets and liabilities at fair value will be amortized to income and expense over the estimated remaining lives of the related assets and liabilities. Goodwill will be subject to an annual test for impairment and the amount impaired, if any, will be charged to expense at the time of impairment. The following unaudited pro forma condensed combined consolidated balance sheet as of September 30, 2007 and the unaudited pro forma condensed combined statement of income for the year ended December 31, 2006 and the nine months ended September 30, 2007 have been prepared to reflect First Defiance’s acquisition of Pavilion as if the acquisition had occurred on September 30, 2007 with respect to the balance sheet, as of January 1, 2006 with respect to the statement of income for the year ended December 31, 2006, and as of January 1, 2007 with respect to the statement of income for the nine months ended September 30, 2007, in each case giving effect to the pro forma adjustments described in the accompanying notes. The pro forma adjustments are based on estimates made for the purpose of preparing these pro forma financial statements. The actual adjustments to the accounts of First Defiance will be made based on the underlying historical financial data and fair value of Pavilion’s assets and liabilities at the time of the transaction. First Defiance’s management believes that the estimates used in these pro forma financial statements are reasonable under the circumstances. The pro forma condensed combined consolidated balance sheet and statements of income have been prepared based on the purchase method of accounting assuming 1,037,138 shares of First Defiance common stock will be issued.For a discussion of the number of shares of First Defiance common stock that may be issued in the merger, see “Description of the Merger – Merger consideration”.For a discussion of the purchase method of accounting, see “Description of the Merger – Accounting treatment”. The unaudited pro forma condensed combined consolidated balance sheet as of September 30, 2007 is not necessarily indicative of the combined financial position had the merger been effective at that date. The unaudited pro forma condensed combined consolidated statements of income are not necessarily indicative of the results of operations that would have occurred had the merger been effective at the beginning of the periods indicated, or of the future results of First Defiance.These pro forma financial statements should be read in conjunction with the historical financial statements and the related notes incorporated elsewhere in this document. These pro forma financial statements do not include the effects of any potential cost savings that management believes will result from operating the Pavilion banking offices as branches of First Federal and combining certain operating systems. 11 First Defiance Financial Corp. Pavilion Bancorp, Inc. Unaudited Pro Forma Condensed Combined Consolidated Balance Sheet September 30, 2007 First Pro Forma Adjustments(1) Combined Defiance Pavilion Debit Credit Pro Forma (In thousands, except per share data) Assets: Cash and due from banks $ 30,558 $ 8,969 $ 30,469 $ 30,469 $ 39,527 Interest-earning deposits with financial institutions 29,379 - - 10,469 18,910 Total cash and cash equivalents 59,937 8,969 30,469 40,938 58,437 Securities Available-for-sale 111,236 11,818 - - 123,054 Held to maturity 1,236 - - - 1,236 Loans held for sale 7,426 939 - - 8,365 Loans receivable, net 1,251,445 237,582 671 - 1,489,698 Mortgage servicing rights 5,917 2,253 - - 8,170 Accrued interest receivable 8,102 2,488 - - 10,590 Federal Home Loan Bank stock and Other interest-earning assets 18,586 2,683 - - 21,269 Bank Owned Life Insurance 28,315 - - - 28,315 Premises and equipment 38,287 10,112 - - 48,399 Real estate and other assets held for sale 3,392 917 - - 4,309 Goodwill 36,515 - 21,197 57,712 Core deposit and other intangibles 3,717 - 5,870 - 9,587 Other assets 5,835 875 - - 6,710 Total assets $ 1,579,946 $ 278,636 $ 58,207 $ 40,938 $ 1,875,851 Liabilities Deposits Non-interest-bearing $ 109,128 $ 41,783 $ - $ - $ 150,911 Interest-bearing 1,099,036 187,165 193 - 1,286,008 Total deposits 1,208,164 228,948 193 - 1,436,919 Federal funds purchased - 3,069 - - 3,069 Securities sold under repurchase agreements 24,645 1,552 - - 26,197 Federal Home Loan Bank advances 128,461 10,657 19 - 139,099 Subordinated debentures 36,083 - - - 36,083 Other debt - - - 20,000 20,000 Accrued interest payable and other liabilities 17,887 5,046 3,283 2,364 22,014 Total liabilities 1,415,240 249,272 3,495 22,364 1,683,381 Stockholders’ Equity Common stock and paid in capital 112,704 10,668 10,668 27,764 140,468 Stock acquired by ESOP (202 ) - - - (202 ) Retained earnings 124,899 18,605 18,605 - 124,899 Treasury stock (71,996 ) - - - (71,996 ) Accumulated other comprehensive income (699 ) 91 91 - (699 ) Total stockholders’ equity 164,706 29,364 29,364 27,764 192,470 Total liabilities and stockholders’ equity $ 1,579,946 $ 278,636 $ 32,859 $ 50,128 $ 1,875,851 Shares outstanding 7,095 726 - - - Retired shares - - 726 - - Newly issued shares - - - 1,037 - Resulting shares outstanding - 8,132 Book value per share $ 23.21 $ 40.45 $ - $ - $ 23.67 Tangible book value per share $ 17.54 $ 40.45 $ - $ - $ 15.39 (1) See notes 3 and 4. The accompanying notes are an integral part of the unaudited pro forma condensed consolidated financial statements. 12 First Defiance Financial Corp. Pavilion Bancorp, Inc. Unaudited Pro Forma Condensed Combined Consolidated Statement of Income For the Year Ended December31, 2006 First Defiance Pavilion Pro Forma Adjustments(1) Pro Forma Combined (In thousands, except per share data) Interest Income: Loans $ 86,213 $ 17,711 $ (388 ) $ 103,536 Securities 5,645 796 (487 ) 5,954 Federal Funds sold and other 165 206 - 371 FHLB stock dividends 1,042 162 - 1,204 Total interest income 93,065 18,875 (875 ) 111,065 Interest Expense: Deposits 33,273 5,467 132 38,872 Advances and other borrowed funds 9,462 1,164 1,365 11,991 Subordinated debentures 1,308 419 - 1,727 Total interest income 44,043 7,050 1,497 52,590 Net interest income 49,022 11,825 (2,372 ) 58,475 Provision for loan losses 1,756 333 - 2,089 Net interest income after provision for loan losses 47,266 11,492 (2,372 ) 56,386 Non-interest income: Service fees and other charges 9,303 1,354 - 10,657 Mortgage banking income 3,389 1,073 - 4,462 Insurance commissions 4,531 - - 4,531 Gain on sale of non-mortgage loans 526 - - 526 Loss on sale of securities (2 ) - - (2 ) Trust income 312 - - 312 Income from Bank Owned Life Insurance 980 - - 980 Other non-interest income 585 641 - 1,226 Total non-interest income 19,624 3,068 - 22,692 Non-interest expense: Compensation and benefits 24,152 6,217 - 30,369 Occupancy 5,103 1,029 - 6,132 Data processing 3,689 756 - 4,445 Other non-interest expense 10,895 3,086 1,176 15,157 Total non-interest expense 43,839 11,088 1,176 56,103 Income before income taxes 23,051 3,472 (3,548 ) 22,975 Income tax expense 7,451 1,071 (1,242 ) 7,280 Net income $ 15,600 $ 2,401 $ (2,306 ) $ 15,695 Earnings per share: Basic $ 2.22 $ 3.27 $ - $ 1.95 Diluted 2.18 3.26 $ - 1.91 Average shares outstanding Basic 7,028 734 - - Retired basic - - (734 ) - Newly issued basic - - 1,037 - Resulting basic - - - 8,065 Diluted 7,163 736 - - Retired diluted - - (736 ) - Newly issued diluted - - 1,037 - Resulting diluted - - - 8,200 (1)See note 6. The accompanying notes are an integral part of the unaudited pro forma condenses consolidated financial statements 13 First Defiance Financial Corp. Pavilion Bancorp, Inc. Unaudited Pro Forma Condensed Combined Consolidated Statement of Income For the Nine Months Ended September30, 2007 First Defiance Pavilion Pro Forma Adjustments(1) Pro Forma Combined (In thousands, except per share data) Interest Income: Loans $ 67,882 $ 13,941 $ (251 ) $ 81,572 Securities 4,290 526 - 4,816 Federal Funds sold and other 483 210 (365 ) 328 FHLB stock dividends 898 97 - 995 Total interest income 73,553 14,774 (616 ) 87,711 Interest Expense: Deposits 30,130 5,083 106 35,319 Advances and other borrowed funds 5,772 571 1,028 7,371 Subordinated debentures 1,518 - - 1,518 Total interest income 37,420 5,654 1,134 44,208 Net interest income 36,133 9,120 (1,750 ) 43,503 Provision for loan losses 1,704 458 - 2,162 Net interest income after provision for loan losses 34,429 8,662 (1,750 ) 41,341 Non-interest income: Service fees and other charges 7,997 1,650 - 9,647 Mortgage banking income 2,780 651 - 3,431 Insurance commissions 4,244 - - 4,244 Gain on sale of non-mortgage loans 204 - - 204 Gain on sale of securities 21 - - 21 Trust income 280 - - 280 Income from Bank Owned Life Insurance 929 - - 929 Other non-interest income 407 (25 ) - 382 Total non-interest income 16,862 2,276 - 19,138 Non-interest expense: Compensation and benefits 19,610 4,541 - 24,151 Occupancy 4,324 961 - 5,285 Data processing 2,838 636 - 3,474 Other non-interest expense 9,178 2,169 894 12,241 Total non-interest expense 35,950 8,307 894 45,151 Income before income taxes 15,341 2,631 (2,644 ) 15,328 Income tax expense 4,995 875 (926 ) 4,944 Net income $ 10,346 $ 1,756 $ (1,718 ) 10,384 Earnings per share: Basic $ 1.46 $ 2.42 $ - $ 1.28 Diluted $ 1.44 $ 2.42 $ - $ 1.26 Average shares outstanding Basic 7,101 726 - - Retired basic - - (726 ) - Newly issued basic - - 1,037 - Resulting basic - - - 8,138 Diluted 7,201 726 - - Retired diluted - - (726 ) - Newly issued diluted - - 1,037 - Resulting diluted - - - 8,238 (1)See note 6. The accompanying notes are an integral part of the unaudited pro forma condensed consolidated financial statements 14 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements Note 1 – Basis of Presentation The unaudited pro forma condensedconsolidated financial statements have been prepared using the purchase method of accounting. The unaudited pro forma condensed consolidated statements of income for the nine months ended September 30, 2007 and the year ended December 31, 2006 are presented as if the merger occurred at the beginning of the applicable period. The unaudited pro forma condensed balance sheet as of September 30, 2007 is presented as if the merger occurred as of that date. This information is not intended to reflect the actual results that would have been achieved had the merger actually occurred on those dates. Note 2 – Purchase Price and Funding of Pavilion Based on the First Defiance closing price of $26.77 on October 2, 2007, the merger value per Pavilion share was $75.54, for a total transaction value of $55.7 million based on 729,916 Pavilion shares outstanding, plus the value of outstanding stock options. Except as described below with respect to shares held by Pavilion’s ESOP and 401(k) Plan, Pavilion shareholders will receive consideration in the merger as follows: 1. Cash in the amount of $37.50 per share; and 2. Shares of First Defiance common stock based on an exchange ratio of 1.4209 First Defiance shares for every one share of Pavilion. All Pavilion stock options will be exchanged for cash representing the difference between $75.00 and the exercise price of the stock options.The estimated payment of $553,000 is included in the cash consideration in the pro forma financial statements.Shares in Pavilion’s ESOP and 401(k) Plan (“ESOP”) will be exchanged for $37.50 per share cash and 1.4209 shares of First Defiance stock.To the extent that the total per share value received by the ESOP participants at closing is less than $75.00, an additional cash payment will be made for each Pavilion share held by the ESOP plan equal to the difference between $75.00 and the value received. The ESOP plan holds approximately 55,905 shares of Pavilion stock. The pro forma financial statements do not reflect any additional payments to the ESOP. First Defiance will have approximately 8,132,000 shares outstanding after the merger. Note 3 – Allocation of Purchase Price of Pavilion In accordance with purchase accounting, Pavilion’s assets and liabilities and any identifiable intangible assets are required to be adjusted to their estimated fair values. The estimated fair values have been determined by First Defiance based on currently available information. First Defiance makes no assurance that such estimated values represent the fair value that will ultimately be determined as of the merger date. The following are pro forma adjustments made to record the transaction and to adjust Pavilion’s assets and liabilities to their estimated fair values at September 30, 2007. 15 Note 3 – Allocation of Purchase Price of Pavilion (continued) (In thousands) Purchase Price of Pavilion: Cash consideration paid for the transaction (including stock options) $ 27,915 Stock consideration paid for the transaction 27,764 Total consideration 55,679 Capitalized costs 1,982 Total cost $ 57,661 Net historical assets of Pavilion $ 29,364 Fair market value adjustments as of September 30, 2007 ESOP stock put obligation 2,711 Loans 671 Goodwill 21,197 Core deposit intangible 5,000 Customer relationship intangible 870 Deposits 193 Federal Home Loan Bank Advances 19 Recognition of deferred tax liability on fair market value adjustments (2,364 ) $ 57,661 The purchase price adjustments are subject to further refinement, including the determination of a core deposit intangible and its life for amortization purposes. For pro forma presentation purposes only, First Defiance has included an estimated core deposit intangible calculated as 1.9% of deposits, rounded to the next highest million. This level of core deposit intangible is consistent with intangibles recorded in previous acquisitions. The customer relationship intangible asset is estimated at .5% of outstanding commercial loan balances as of September 30, 2007. In accordance with Statement of Financial Accounting Standards No. 141, “Business Combinations” and No. 142 “Goodwill and Other Intangible Assets,” goodwill and intangible assets with indefinite lives are not amortized for acquisitions initiated after June 30, 2001. Therefore, no goodwill amortization is presented in the pro forma financial statements. However, the core deposit intangible and customer relationship intangible will be amortized over their estimated useful lives as an operating expense. Management believes the recorded book value of mortgage servicing rights and fixed assets is a reasonable approximation of those assets fair value. In conjunction with the closing of the transaction, management will obtain a valuation of all significant tangible and intangible assets including real estate, which may result in adjustments to the fair value of those assets. Pavilion ESOP participants receive the shares at the end of employment. A participant may require stock received to be repurchased by Pavilion unless the stock is traded on an established market. The OTCBB that Pavilion shares are traded on is not considered an established market according to the Internal Revenue Code. As a result, allocated shares are subject to a repurchase obligation and this amount is reclassified out of equity on Pavilion’s balance sheet. 16 Note 4 – Merger Costs of Pavilion The table below reflects First Defiance’s current estimate, for purposes of pro forma presentation, of the aggregate estimated merger costs of $2.0 million (net of taxes of $599,000) expected to be incurred in connection with the acquisition. For purposes of the pro forma calculations, only 25% of the investment banking and other fees are assumed to be tax deductible items. All employee severance costs are assumed to be tax deductible. The tax benefit is calculated at First Defiance’s 35% tax rate. While a portion of these costs may be required to be recognized over time, the current estimate of these costs, primarily comprised of anticipated cash charges, include the following (in thousands): Employee severance costs $ 1,329 Investment banking and other fees 1,225 Deferred tax benefit (572 ) Total estimated costs, net of tax benefits $ 1,982 First Defiance’s cost estimates are forward-looking. While the costs represent First Defiance’s current estimate of merger costs associated with the merger that will be incurred, the ultimate level and timing of recognition of these costs will be based on the final integration in connection with consummation of the merger. The completion of the integration and other actions that may be taken into consideration with the merger will likely impact these cost estimates. The type and amount of actual costs incurred could vary from these amounts if future developments differ from assumptions used by management in determining the current estimates of these costs. Any changes in the estimate of investment banking and other professional fees (capitalization costs) may change the total cost and therefore the goodwill associated with the merger. For additional factors that may cause actual results to differ, please see “Forward-Looking Statements” on page3. Note 5 – Funding Costs For purposes of these pro forma financial statements, First Defiance assumed the cash portion of the purchase price will be paid through (i) a dividend of $10.5 million from First Federal Bank to First Defiance to be funded with existing overnight investments, assuming an opportunity cost of 4.65% and (ii) debt of $20.0 million to be borrowed under a committed line of credit with a commercial bank at a rate of three-month Libor plus 1.50%. First Defiance assumed a rate of 6.73% for purposes of preparing the pro forma financial statements. 17 Note 6 – Pro Forma Condensed Statement of Income Adjustments For purposes of determining the pro forma effect of the merger on the statement of income, the following pro forma adjustments have been made as it the acquisition occurred as of January 1, 2006 and 2007: For the Nine Months Ended September 30, 2007 For the Year Ended December 31, 2006 (in thousands) Yield adjustment on loans $ (251 ) $ (388 ) Yield adjustment on deposits (106 ) (132 ) Yield adjustment on Federal Home Loan Bank advances (19 ) (19 ) Interest expense on bank debt (1,009 ) (1,346 ) Reduction of interest income on securities used for consideration (365 ) (487 ) Amortization of core deposit intangible (719 ) (946 ) Amortization of customer relationship intangible (175 ) (230 ) Total pro forma income adjustments (2,644 ) (3,548 ) Tax on pro forma adjustments 926 1,242 Total pro forma income adjustments, net $ (1,718 ) $ (2,306 ) The following assumptions were used for purposes of determining the pro forma effect of the merger on the statement of income. In accordance with Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets,” goodwill will not be amortized, but will be reviewed for impairment at least annually. Weighted Average Remaining Term/ Useful Life/ Duration Method of Amortization or Accretion Loans 1.5 years Level yield Deposits .5 years Level yield FHLB Advances .25 years Level yield Core deposit intangibles 10 years Accelerated Customer relationship intangibles 7 years Accelerated 18 THE SPECIAL MEETING OF PAVILION SHAREHOLDERS Purpose, time and place This prospectus/proxy statement is being sent to you in connection with the solicitation of proxies by the Pavilion board of directors for use at the special meeting to be held at 7:00 p.m., on March 11, 2008, at the main office of Pavilion located at 135 East Maumee Street in Adrian, Michigan.At the special meeting, shareholders will be asked to consider and vote upon a proposal to approve the merger agreement. Shares outstanding and entitled to vote; record date Only shareholders of record on January11, 2008, will be entitled to notice of and to vote at the special meeting of shareholders.At the close of business on the record date, January 11, 2008, there were 729,916 shares of Pavilion common stock issued and outstanding and entitled to vote.Shares of Pavilion common stock were held of record by approximately 547 shareholders.Each share of Pavilion common stock entitles the holder to one vote on all matters properly presented at the special meeting of shareholders. Votes required Approval of the merger agreement requires the holders of a majority of the outstanding shares of Pavilion common stock, or 364,959 shares, to vote in favor of the merger agreement.As of January 11, 2008, the directors and executive officers of Pavilion and Bank of Lenawee and the affiliates of such directors and executive officers had sole or shared voting power with respect to 96,597 shares of Pavilion common stock, or approximately 13.2%of the outstanding shares of Pavilion common stock.The directors and one non-director executive officer of Pavilion have agreed to vote their shares of Pavilion common stock for the approval of the merger agreement. Each share of Pavilion common stock is entitled to one vote on the proposal.A quorum, consisting of the holders of a majority of the outstanding shares of Pavilion common stock, must be present in person or by proxy at the special meeting before any action can be taken.Shares not voted at the meeting, whether by abstention, broker non-vote or otherwise, will count as votes cast against the approval of the merger agreement. Voting, solicitation and revocation of proxies A proxy card for use at the special meeting of shareholders accompanies each copy of this prospectus/proxy statement mailed to Pavilion shareholders.This proxy is solicited by the Pavilion board of directors.Whether or not you plan to attend the special meeting, the Pavilion board of directors urges you to return the enclosed proxy card.If you have executed a proxy, you may revoke it at any time before a vote is taken at the special meeting by: · filing a written notice of revocation with the Secretary of Pavilion, at 135 East Maumee Street, Adrian, Michigan 49221; · executing and returning a later-dated proxy received by Pavilion prior to a vote being taken at the special meeting; or · attending the special meeting and giving notice of revocation or simply voting in person. Your attendance at the special meeting will not, by itself, revoke your proxy. If you are a Pavilion shareholder whose shares are not registered in your own name, you will need additional documentation from your record holder in order to vote your shares in person at the special meeting.If you hold your Pavilion shares through a broker, bank or other nominee (i.e., in “street name”) and you want to vote your shares in person at the meeting, you will have to get a written proxy in your name from the broker, bank or other nominee who holds your shares. 19 We do not expect any matter other than the merger agreement to be brought before the Pavilion special meeting of shareholders.If any other matters are properly brought before the special meeting for consideration, including a motion to adjourn the special meeting for the purpose of soliciting additional proxies, shares of Pavilion common stock represented by properly executed proxies will be voted in the discretion of the persons named in the proxy card in accordance with their best judgment. Pavilion and First Defiance will each pay half of all expenses incurred in connection with printing and mailing this prospectus/proxy statement, the accompanying proxy and any other related materials.Pavilion will pay all other costs incurred in connection with the solicitation of proxies on behalf of the Pavilion board of directors.Proxies will be solicited by mail and may also be solicited, for no additional compensation, by officers, directors or employees of Pavilion.Pavilion will also pay the standard charges and expenses of brokerage houses, voting trustees, banks, associations and other custodians, nominees and fiduciaries, who are record holders of shares of Pavilion common stock not beneficially owned by them, for forwarding the proxy materials to, and obtaining proxies from, the beneficial owners of shares of Pavilion common stock entitled to vote at the special meeting of Pavilion shareholders. Dissenters’ rights Pavilion shareholders are not entitled to dissenters’ rights in the merger. PARTIES TO THE MERGER AGREEMENT First Defiance First Defiance is a unitary thrift holding company organized under Ohio law.Through its wholly-owned subsidiaries, First Federal and First Insurance & Investments, First Defiance focuses on traditional banking and sales, as agent, of property and casualty, life and group health insurance products.First Defiance’s traditional banking activities include originating and servicing residential real estate, nonresidential real estate, commercial, and consumer loans and providing a broad range of depository services.First Defiance’s insurance activities consist primarily of earning commissions through the sale of property and casualty, life and group health insurance and investment products. First Federal is a full-service provider of financial products with a main office in Defiance, Ohio and 27 branches located throughout northwest Ohio and northeast Indiana.First Federal’s primary lending activities include the origination of conventional fixed-rate and variable-rate mortgage loans for the acquisition, construction or refinancing of single-family homes located in First Federal’s primary market areas.First Federal also originates mortgage loans on multifamily properties and nonresidential properties, and originates a variety of consumer loans and commercial loans. Pavilion Pavilion is a Michigan corporation that was formed in 1992.The only business of Pavilion is holding the common stock of its subsidiary, Bank of Lenawee.Bank of Lenawee makes first mortgage loans, commercial loans and consumer loans and accepts deposits from its branches in southwestern Michigan. DESCRIPTION OF THE MERGER If the holders of at least a majority of the shares of Pavilion common stock approve the merger agreement, if the necessary regulatory approval is received and if all conditions to the completion of the merger are satisfied or waived, the acquisition of Pavilion and Bank of Lenawee will be accomplished through a two-step process.First, Pavilion will merge into First Defiance, with First Defiance being the surviving company.Second, Bank of Lenawee will merge into First Federal with First Federal being the surviving federal savings bank. 20 First Defiance background and reasons for the merger In order to improve profitability and shareholder value, management believes First Defiance needs to grow both organically, by selling more products and services through its existing banking offices, and through acquisitions.In pursuing its acquisition strategy, First Defiance focuses on opportunities in geographic areas that are contiguous to its existing markets and in communities that management believes would be receptive to its traditional community banking approach.Several acquisitions in the last four years have helped First Defiance to expand its branch network in northwest and westcentral Ohio, including:the June 2003 acquisition of banking offices in Findlay, Ottawa and McComb, Ohio, from RFC Banking Company; the January 2005 acquisition of Combanc, Inc. and its wholly owned subsidiary, The Commercial Bank, with offices in Delphos, Lima and Elida, Ohio; and the April 2005 acquisition of the Genoa Savings and Loan Company, with offices in Genoa, Perrysburg, Oregon and Maumee, Ohio. When Donnelly, Penman & Partners (“Donnelly”), financial advisor to Pavilion, contacted First Defiance in June 2007 to determine whether First Defiance would have an interest in pursuing the possibility of a merger with an institution located in southeastern Michigan, senior management recognized this as an important opportunity for First Defiance to expand its branch network outside of Ohio.A merger with Pavilion presented First Defiance with the opportunity to enter the competitive southeastern Michigan market with nine branches and approximately $231 million in deposits, a meaningful presence that would take years to achieve through de novo branching.Pavilion’s footprint includes two Michigan counties that will extend further northward First Defiance’s existing, strong presence in northwestern Ohio.First Defiance believes it can enhance the relationships already established by Pavilion by offering products and services not presently offered by Pavilion, including wealth management and insurance services.The expanded market presence and entry into the Michigan market that First Defiance will derive from the merger provide further opportunities for growth and profitability. After signing a confidentiality agreement on July 2, 2007, First Defiance received a Confidential Offering Memorandum containing substantial information about the business, operations and financial condition of Pavilion.The Confidential Offering Memorandum also set forth a schedule for submitting a written, non-binding indication of interest to Donnelly to pursue a transaction with Pavilion. To assist the Board in analyzing the financial impact on First Defiance of a possible Pavilion merger, First Defiance retained Keefe, Bruyette & Woods (“KBW”) as its financial advisor.A number of possible pricing scenarios were developed by KBW to evaluate the impact of the potential Pavilion acquisition on First Defiance’s future earnings per share, capital position and other items of significance to First Defiance and its shareholders. At a meeting of the First Federal Board on July 16, 2007, the directors discussed the transaction with management, including the general parameters of the indication of interest.The Board authorized management to submit a non-binding indication of interest to Donnelly. The non-binding indication of interest submitted by First Defiance in July 2007 outlined the financial structure and other aspects of a possible business combination with Pavilion.The indication provided for a transaction in which Pavilion would be merged into First Defiance and each share of Pavilion would be converted into the right to receive between $68.00 to $72.00 in value in cash, First Defiance shares or a combination of cash and shares.The ultimate merger consideration would be determined after a due diligence review of the books and records of Pavilion. After the Pavilion Board reviewed First Defiance’s indication of interest, Donnelly invited First Defiance to conduct a due diligence investigation of the books, records, loans, deposits and other aspects of Pavilion’s business.A team of First Defiance senior management and outside advisors, including KBW representatives, conducted the investigation in Adrian, Michigan between August 9 and August 13, 2007. Senior management updated the First Federal Board of Directors regarding its due diligence investigation at a meeting on August 20, 2007.At a subsequent meeting of the First Defiance Board of Directors on August 31, 2007, KBW provided an updated rate of return analysis and reassessed the impact on First Defiance’s financials if a revised offer of $74.00 per share was made for the Pavilion stock.The First Defiance Board authorized an updated indication of interest to be submitted to Donnelly in which each Pavilion share would be converted into the right to 21 receive between $74.00 and $76.00 in value, payable, at the election of each Pavilion shareholder, in cash, First Defiance shares or a combination of cash and First Defiance shares, provided that 50% of the Pavilion shares would be exchanged for cash and 50% would be exchanged for First Defiance shares.An updated indication of interest was submitted to Donnelly on August 31, 2007, offering a value of $74.00 per share. On September 16, 2007, senior management of First Defiance received notice that Pavilion was prepared to commence the negotiation of a merger agreement with First Defiance at a price of $75.00 per share, to which senior management agreed.During the next several weeks, First Defiance, Pavilion and their respective representatives negotiated the terms of the merger agreement and related documents.On October 1, 2007, the First Defiance Board approved the merger agreement and the transactions contemplated in the merger agreement after receiving the advice of counsel and reviewing pro forma analyses prepared by KBW.Pavilion and First Defiance executed the merger agreement and First Defiance signed a voting agreement with each of the directors of Pavilion. In deciding to approve the terms and conditions of the merger agreement with Pavilion, the First Defiance Board consulted with management, as well as its financial and legal advisors, and considered a number of factors, including, without limitation, the following: (i) The merger will facilitate the natural and logical expansion of First Defiance’s business into southeastern Michigan; (ii) The merger will increase First Defiance’s asset size to approximately $1.876 billion on a pro forma basis (as of September 30, 2007), creating additional opportunities to benefit from economies of scale and provide opportunities for asset growth and earnings growth in an extremely competitive environment; and (iii) Pavilion’s management philosophies and its reputation of excellent customer service are consistent with First Defiance’s emphasis on local decision-making, community banking, quality staff and a customer-centric service culture. The First Defiance Board considered many different factors in its evaluation and did not believe it was practical to, and did not quantify or otherwise assign relative weights to, the individual factors considered in reaching its determination. Pavilion background of the merger The Bank of Lenawee was chartered in 1869.In 1993, Pavilion (then known as Lenawee Bancorp, Inc.) was formed as the holding company for the Bank of Lenawee and the Bank of Washtenaw.Pavilion owned 100% of both the Bank of Lenawee and the Bank of Washtenaw until October 2004, when Pavilion sold the Bank of Washtenaw to Dearborn Bancorp, Inc.Since that time, Pavilion has been a single bank holding company with the Bank of Lenawee as its wholly owned subsidiary. Pavilion’s Board of Directors has periodically reviewed strategic alternatives for enhancing profitability and maximizing shareholder value, giving consideration to the softening southeast Michigan economy, the particular problems faced in the real estate markets (both commercial and residential), the difficult interest rate environment, and the ongoing consolidation of the financial services industry.The strategic alternatives considered by the Board included the possibility of purchasing other financial institutions, deregistering Pavilion’s common stock with the SEC, and a sale of Pavilion.Pavilion has discussed these alternatives from time to time with its investment bankers and legal advisers. In May of 2007, Pavilion’s Board of Directors met with Donnelly to discuss Pavilion’s expected future financial performance and shareholder return as an independent institution and the prospects of a sale of Pavilion. Based on such discussion and further deliberation of the Board of Pavilion, the Board determined to pursue a sale of Pavilion.Pursuant to a letter agreement dated May25, 2007, Pavilion engaged Donnellyto act as Pavilion’s financial advisor and investment banker. Prior to such engagement, Donnelly had periodically provided consulting and investment banking services to Pavilion. Pavilion’s Board of Directors was familiar with the experience and 22 expertise of Donnelly in advising companies on strategic alternatives, as well as responding to business combination proposals.The Board authorized Donnelly to solicit potential acquirers for Pavilion. In late June, Donnelly contacted 30 prospective parties with respect to signing a confidentiality agreement. Donnelly received executed confidentiality agreements from 16parties and distributed offering materials to them asking for non-binding indications of interest for a purchase of Pavilion.By July 26, 2007, Donnelly received written non-binding indications of interest from five parties.On July30, Pavilion’s Board of Directors met to discuss the letters received.The Board requested that Donnelly respond to five of the potentially interested parties indicating Pavilion’s desire to receive a higher offer price.As a result of these further discussions, two of the five interested parties submitted updated bids for the purchase of Pavilion.Both of these parties were permitted to conduct extensive diligence of Pavilion and the Bank of Lenawee.In addition, a team of representatives of Pavilion, including various executive officers and directors, met with the management of each of the two interested parties to discuss their respective businesses and prospects.One of the two interested parties was First Defiance. At a September 5, 2007, Pavilion Board meeting, Donnelly presented First Defiance’s offer and the offer of the other interested party to Pavilion’s Board of Directors for consideration. Pavilion’s Board discussed the two offers and determined that the offer made by First Defiance was superior to the offer made by the other interested party.Pavilion’s Board unanimously agreed to pursue a transaction with First Defiance, based on the fact that First Defiance’s offer represented the highest consideration payable to Pavilion’s shareholders. The Board also considered the dividend payout and market capitalization of First Defiance and reviewed information on its financial performance.However, the Board requested that Donnelly approach First Defiance about increasing the offer by the price of $1.00 per share.This communication was made and, as a result, First Defiance provided a revised offer, increasing the previous offer by $1.00. Based on its previous discussions and deliberations, the Board unanimously agreed to accept the offer made by First Defiance and authorized Pavilion’s management to negotiate with First Defiance with respect to a merger agreement to acquire Pavilion. Negotiations between Pavilion and First Defiance ensued, and First Defiance’s legal counsel began preparing the merger agreement. During Septemberand early Octoberof 2007, the details of the merger were negotiated and finalized.During this time, Pavilion also conducted a due diligence review of First Defiance. On October1, 2007, Pavilion’s management, along with Donnelly and Pavilion’s legal counsel, presented to the Pavilion Board of Directors the proposed form of merger agreement by and between First Defiance and Pavilion pursuant to which Pavilion would be merged with and into First Defiance. Pavilion’s legal counsel and Donnelly presented a detailed review and analysis of the proposed merger agreement. Donnelly gave the Board of Directors its oral opinion that the consideration to be received pursuant to the terms of the proposed merger agreement was fair to Pavilion and its shareholders from a financial point of view. Pavilion’s Board of Directors then discussed the proposed merger and voted to approve and authorize the merger and the merger agreement and all incidental actions. Donnelly later issued its written opinion as of October2, 2007. The merger agreement was executed on October2, 2007. A joint press release regarding the merger was issued after the close of the stock market on October2, 2007. The decision of the Board of Directors of Pavilion to authorize and approve the merger, the merger agreement, and the related agreements was the result of a thorough process for finding potentially interested acquirers and extensive discussion and lengthy deliberation by the Pavilion Board. In reaching its decision, the Board of Directors of Pavilion considered the following factors, among others: · the financial value of First Defiance’s proposal and the premium that value represented over the other offers for the acquisition of Pavilion and over the then-recent sales of Pavilion common stock; · the fact that Pavilion shareholders would benefit from the increased liquidity of the First Defiance shares to be received; 23 · the dividend payout and market capitalization of First Defiance; · the social and economic impact of First Defiance’s proposal on Pavilion and its employees, customers, suppliers, and the communities in which Pavilion and its subsidiaries operate; and · the perception of Pavilion’s Board of Directors of the strategic and synergistic business opportunities for the combined First Defiance Pavilion organization to grow into an organization that provides greater value to its shareholders than the sum of the two previously separate corporations. Based on these considerations, the Board of Directors determined that First Defiance’s proposal would be in the best interests of Pavilion and its shareholders. In the proposed merger, subject to certain possible adjustments described above, Pavilion’s shareholders will receive 1.4209 shares of First Defiance common stock and $37.50 in cash per share of Pavilion common stock. Pavilion merger recommendation and reasons for the merger The Pavilion Board of Directors, with the assistance of outside financial and legal advisors, evaluated the financial, legal, and market considerations impacting the decision to proceed with the merger. The terms of the merger, including the consideration to be paid to Pavilion’s shareholders, are the result of arm’s-length negotiations between the representatives of Pavilion and First Defiance. In deciding to proceed with the transaction, the Board of Directors considered a number of material factors with a view to maximizing shareholder value in the intermediate and long-term, including the following: · the fact that the market value of the consideration to be received by Pavilion’s shareholders in the merger represented a premium over other offers received and reviewed by Pavilion’s Board of Directors and over the then-recent sales of Pavilion common stock; · the fact that Pavilion shareholders would benefit from the increased liquidity of the First Defiance shares to be received; · the historical performance of First Defiance and its perceived future prospects; · the apparent competence, experience, community banking philosophy, and integrity of First Defiance’s management; and · the opinion of Donnelly that the financial terms of the merger are fair to Pavilion shareholders from a financial point of view. The Board of Directors of Pavilion also believes that, by becoming part of a larger organization with greater resources, Pavilion will be able to better serve its customers and communities and provide a broader array of products and services that will be competitive with other financial service providers in southeast Michigan. Pavilion’s Board of Directors recommends that you vote FOR the approval of the merger agreement. Opinion of Pavilion’s financial advisor Pavilion retained Donnelly to act as Pavilion’s financial advisor in connection with the merger and related matters based upon its qualifications, expertise and reputation, as well as its familiarity with Pavilion. Donnelly is an investment-banking firm of recognized standing. As part of its investment banking services, it is engaged in the valuation of businesses and their securities in connection with mergers and acquisitions, private placements and valuations for stock plans, corporate and other purposes. Donnelly is acting as financial advisor to Pavilion in connection with the merger and will receive fees from Pavilion for our services pursuant to the terms of its engagement letter with Pavilion, dated as of May 25, 2007. 24 On October 2, 2007 First Defiance, a bank holding company headquartered in Defiance, Ohio, and Pavilion, holding company for Bank of Lenawee, entered into an Agreement and Plan of Merger pursuant to which First Defiance would acquire Pavilion. In accordance with the terms of the merger agreement, Bank of Lenawee will merge with and into First Federal Bank of the Midwest, a wholly-owned subsidiary of First Defiance. Per the terms of the merger agreement, each share of Pavilion common stock issued and outstanding immediately prior to the effective time of the Merger shall be converted into the right to receive 1.4209 shares of First Defiance common stock and $37.50 in cash, for total consideration of $75.54 per share (based on a trading value of $26.77 per share for First Defiance stock as of October 2, 2007). Also, as part of the merger, Pavilion’s outstanding options will be cashed out at a fixed amount of $75.00. On October 1, 2007 Donnelly delivered its opinion to the Board of Directors of Pavilion that the exchange ratio and per share consideration is fair to Pavilion’s shareholders from a financial point of view. Donnelly notes that on the day the merger finally closes, the market price of a share of First Defiance stock may be higher or lower, thereby, impacting the ultimate value of the stock consideration received by shareholders. No limitations were imposed by Pavilion on the scope of Donnelly’s investigation or on the procedures followed by Donnelly in rendering its opinion. The full text of the opinion of Donnelly, which sets forth, among other things, assumptions made, procedures followed, matters considered and limits on the review undertaken by Donnelly, is attached as AnnexB to this proxy statement. Holders of Pavilion common stock are urged to read the opinion in its entirety. Donnelly’s opinion is directed only to the merger consideration described in the merger agreement and does not constitute a recommendation to any Pavilion shareholder as to how such shareholder should vote at the Pavilion special shareholder meeting. The summary set forth in this proxy statement of the opinion of Donnelly is qualified in its entirety by reference to the full text of its opinion attached to this document as AnnexB. In arriving at its opinion, Donnelly engaged in discussions with members of the management of each of First Defiance and Pavilion concerning the historical and current business operations, financial conditions and prospects of First Defiance and Pavilion, and reviewed: · the Agreement and Plan of Merger dated October 2, 2007; · certain publicly-available information for Pavilion, including each of the Annual Reports to Stockholders and Annual Reports on Form 10-K for the years ended December 31, 2004, 2005 and 2006 and the quarterly reports on Form10-Q for the quarters ended March 31, 2007 and June 30, 2007 in addition to Pavilion management’s unaudited balance sheet and statement of income for the eight months ended August 31, 2007; · certain information, including financial forecasts and projections (and the assumptions and bases therefor which were deemed reasonable by management), relating to earnings, assets, liabilities and prospects of Pavilion as a stand alone company with the management of Pavilion. Donnelly confirmed with management that such forecasts and projections reflected the best currently available estimates and judgments of management; · certain publicly-available information for First Defiance, including each of the Annual Reports to Stockholders and Annual Reports on Form 10-K for the years ended December 31, 2004, 2005 and 2006 and the quarterly reports on Form10-Q for the quarters ended March 31, 2007 and June 30, 2007; · certain information, including financial forecasts and projections (and the assumptions and bases therefore which were deemed reasonable by management), relating to earnings, assets, liabilities and prospects of First Defiance with the management of First Defiance. Donnelly confirmed with management that such forecasts and projections reflected the best currently available estimates and judgments of management; · the historical stock prices and trading volumes of Pavilion’s common stock; 25 · the historical stock prices and trading volumes of First Defiance’s common stock; · the terms of acquisitions of banking organizations which Donnelly deemed generally comparable to Pavilion; · the amount and timing of the cost savings, income from additional growth, and other expenses and adjustments expected to result from the merger furnished by senior management of First Defiance and deemed reasonable by them; · the financial condition and operating results of First Defiance compared to the financial conditions and operating results of certain other financial institutions that Donnelly deemed comparable; and · such other information, financial studies, analyses and investigations and such other factors that Donnelly deemed relevant for the purposes of its opinion. In conducting its review and arriving at its opinion, as contemplated under the terms of its engagement by Pavilion, Donnelly, with the consent of First Defiance and Pavilion, relied, without independent investigation, upon the accuracy and completeness of all financial and other information provided to it by First Defiance and Pavilion or upon publicly-available information. Donnelly participated in meetings and telephone conferences with certain members of First Defiance’s and Pavilion’s senior management to discuss First Defiance’s and Pavilion’s past and current business operations, regulatory standing, financial condition and future prospects, including any potential operating efficiencies and synergies that may arise as a result of the merger. With respect to anticipated transaction costs, purchase accounting adjustments, expected cost savings and other synergies and other information prepared by and/or reviewed with the management of First Defiance and used in our analyses, First Defiance’s management confirmed to us that they reflected the best currently available estimates and judgments of management with respect to such information.With respect to anticipated earnings of Pavilion and other information prepared by and/or reviewed with the management of Pavilion and used by us in our analyses, Pavilion’s management confirmed to us that they reflected the best currently available estimates and judgments of management with respect to such information. Donnelly did not undertake any responsibility for the accuracy, completeness or reasonableness of, or any obligation independently to verify, such information. Donnelly further relied upon the assurance of management of First Defiance and Pavilion that they were unaware of any facts that would make the information provided or available to Donnelly incomplete or misleading in any respect. Donnelly did not make any independent evaluations, valuations or appraisals of the assets or liabilities of First Defiance or Pavilion. Donnelly is not an expert in the evaluation of loan portfolios or the allowance for loan losses and did not review any individual credit files of First Defiance or Pavilion and assumed for purposes of its opinion that the aggregate allowances for credit losses for First Defiance and Pavilion were and are adequate under current economic conditions to cover such losses. Donnelly’s opinion was necessarily based upon economic and market conditions and other circumstances as they existed and evaluated by Donnelly on the date of its opinion. Donnelly does not have any obligation to update its opinion, unless requested by Pavilion in writing to do so, and Donnelly expressly disclaims any responsibility to do so in the absence of any written request by Pavilion. In connection with rendering its opinion to the Pavilion Board, Donnelly performed a variety of financial analyses, which are summarized below. Donnelly believes that its analyses must be considered as a whole and that selecting portions of its analyses and the factors considered by it, without consideration of all factors and analyses, could create a misleading view of the analyses and the processes underlying Donnelly’s opinion. Donnelly arrived at its opinion based on the results of all the analyses it undertook assessed as a whole, and it did not draw conclusions from or with regard to any one method of analysis. The preparation of a fairness opinion is a complex process involving subjective judgments, and is not necessarily susceptible to partial analysis or summary description. With respect to the analysis of selected comparable companies and analysis of selected comparable merger transactions summarized below, no public company utilized as a comparison is identical to First Defiance or Pavilion, and such analyses necessarily involve complex considerations and judgments concerning the differences in financial and operating characteristics of the relevant financial institutions and other factors that could affect the acquisition or public trading values of the financial institutions concerned. The financial forecast information and cost savings and other synergies expected to result from the merger furnished by management of First Defiance and Pavilion, respectively, and deemed reasonable by them contained in 26 or underlying Donnelly’s analyses are not necessarily indicative of future results or values, which may be significantly more or less favorable than such forecasts and estimates. The forecasts and estimates were based on numerous variables and assumptions that are inherently uncertain, including factors related to general economic and competitive conditions. In that regard, Donnelly assumed, with First Defiance’s and Pavilion’s consent, that the financial forecasts, including the cost savings and other synergies expected to result from the merger, were reasonably prepared on a basis reflecting the best currently available judgments of First Defiance and Pavilion, respectively, and that such forecasts will be realized in the amounts and at the times that they contemplate. Estimates of values of financial institutions or assets do not purport to be appraisals or necessarily reflect the prices at which financial institutions or their securities actually may be sold. Accordingly, actual results could vary significantly from those assumed in the financial forecasts and related analyses. None of the analyses performed by Donnelly was assigned a greater significance by Donnelly than any other. The following is a brief summary of the analyses performed by Donnelly. Certain analyses have been updated to reflect currently available information for purposes of the written fairness opinion. Summary analysis of the transaction.The merger agreement provides that each share of Pavilion common stock issued and outstanding immediately prior to the effective time of the merger shall be converted into the right to receive 1.4209 shares of First Defiance common stock and $37.50 in cash, for total consideration of $75.54 per share (based on a trading value of $26.77 per share for First Defiance stock as of October 2, 2007). Additionally, as part of the merger, Pavilion’s outstanding options will be cashed out at a fixed amount of $75.00. As such, Donnelly utilized a per share value of $75.54 in its analysis below, which represents a 186.7% premium to the book value and tangible book value per Pavilion share of $40.46 as of August 31, 2007; 23.3 times latest twelve month (“LTM”) earnings of $3.24 per share as of August 31, 2007; and a 15.7% premium to core deposits as of August 31, 2007. Donnelly also noted that, based on the exchange ratio and cash consideration, that the transaction had an implied aggregate value of approximately $55.5 million (inclusive of the cost to cash out the outstanding Pavilion options, but exclusive of transaction costs) as of October 2, 2007. The complete aggregate deal metrics in relation to the Pavilion financial position as of August 31, 2007 are displayed below: As of August 31, 2007 / For the Twelve Months Ended August 31, 2007 1 Deal Price Price / Book Price / TangibleBook Price / LTMEarnings Price / Assets Price / Deposits Premium / Core Deposits One-DayTrading Premium 2 $55,490 186.7% 186.7% 23.3x 19.2% 23.1% 15.7% 51.1% Footnote: 1 Although the deal price includes the cost to cash out current Pavilion options, Donnelly Penman excluded this amount from the implied transaction multiples as this value does not benefit the individual Pavilion shareholders. 2 One-day trading premium is based on Pavilion's common stock trading price as of October 2, 2007. Additionally, Donnelly analyzed the implied transaction multiple after removing what Donnelly considered to be “excess capital” from Pavilion’s balance sheet, and normalized Pavilion’s book value to represent an 8.0% Tier One Capital Ratio (using average assets from December 31, 2006 and August 31, 2007). Donnelly calculated the “excess capital” to be approximately $6.1 million. Using the assumption that a willing buyer would only pay dollar-for-dollar on excess capital, Donnelly removed the “excess capital” from both the purchase price for common shares (excluding the cost to cash out current Pavilion options) and from Pavilion’s book value as of August 31, 2007. The implied purchase price after removing Pavilion’s “excess capital” as of August 31, 2007 indicates a price to normalized book value (8.0% Tier One Capital Ratio) of 209.6%. Donnelly also noted when considering the value of the transaction based on a discounted dividend analysis (see below) implied an equity value per share of First Defiance of $28.65 meant that the total consideration of $78.20 per share (constituted of 1.4209 shares of First Defiance stock valued at $28.65, or $40.70, plus $37.50 of cash per share of Pavilion) represents a 193.3% premium to the book value and tangible book value per Pavilion share of $40.46; 24.1 times LTM earnings of $3.24 per share; and a 16.9% premium to core deposits as of August 31, 2007. The $28.65 implied per share value for First Defiance is based on a discounted dividend analysis of First Defiance performed by Donnelly. This analysis utilized a discount rate of 12.0% and a terminal value multiple of 1.66 times projected 2011 tangible book value. The discount rate was derived utilizing the Ibbotson and Associates 27 2007 Yearbook1 on cost of equity buildup, in addition to Donnelly analytical judgment. The terminal multiple was determined by reviewing the multiples for select publicly traded commercial banks and thrifts in Illinois, Indiana, Michigan, and Ohio, with assets between $1.0 billion and $3.0 billion and a LTM return on average equity between 6% and 12%. Donnelly also noted when considering the value of the transaction based on a comparable company analysis implied an equity value per share of First Defiance of $29.97 meant that the total consideration of $80.08 per share (constituted of 1.4209 shares of First Defiance stock valued at $29.97, or $42.58, plus $37.50 of cash per share of Pavilion) represents a 197.9% premium to the book value and tangible book value per Pavilion share of $40.46; 24.7 times LTM earnings of $3.24 per share; and a 17.7% premium to core deposits as of August 31, 2007. The $29.97 implied per share value for First Defiance is based on an average of four indications: $30.83 based on an assumed price to book multiple of 1.34 times First Defiance’s book value of $22.94 as of June 30, 2007;$28.77 based on an assumed price to tangible book multiple of 1.66 times First Defiance’s tangible book value of $17.31 as of June 30, 2007; $29.81 based on an assumed price to LTM earnings per share multiple of 14.3 times First Defiance’s LTM earnings per share of $2.08 for June 30, 2007. Additionally, the analysis assumed a premium to core deposits of 9.22% applied to First Defiance’s core deposits of $1.0 billion as of June 30, 2007,($13.14 per share), whichwhen added to the tangible book value per share of $17.31 as of June 30, 2007 equates to $30.46 per share. The implied multiples are based on a review of the multiples for select publicly traded commercial banks in Illinois, Indiana, Michigan, and Ohio with assets between $1.0 billion and $3.0 billion and a LTM return on average equity between 6% and 12%. 1 Stocks, Bonds, Bills and Inflation – Valuation Edition 2007 Yearbook, © Ibbotson Associates, Inc. 2007 28 Contribution analysis.The contribution analysis performed by Donnelly compares the relative contribution of key balance sheet and income statement measures by First Defiance and Pavilion to the pro-forma company. Contribution Analysis($'s in thousands) First Defiance Pavilion Percent Contribution 6/30/2007 8/31/2007 First Defiance Pavilion Total Assets $ 1,540,675 $ 285,913 84.3 % 15.7 % Total Loans, net 1,231,610 239,139 83.7 % 16.3 % Total Deposits 1,167,198 237,273 83.1 % 16.9 % Core Deposits 1,023,339 162,211 86.3 % 13.7 % Total Equity 164,657 29,369 84.9 % 15.1 % 2007E FYE Net Income 16,230 2,253 87.8 % 12.2 % 2008E FYE Net Income 16,523 2,407 87.3 % 12.7 % 2009E FYE Net Income 18,945 2,651 87.7 % 12.3 % Shares Outstanding (Proforma Company) 7,178,000 1,031,349 87.4 % 12.6 % Average 85.8 % 14.2 % Footnotes: 1 Source: SNL Securities / SEC Filings (June 30, 2007 10-Q) 2 Source: Pavilion unaudited internal financial statements The range of contribution from Pavilion ranges from 12.2% to 16.9% in the pro forma company, with an average of 14.2%. Donnelly noted that in addition to owning 12.6% in the pro forma company, Pavilion shareholders receive $37.50 per share in cash consideration. 29 Analysis of selected comparable transactions – Pavilion.Donnelly reviewed and compared actual information for 33 completed or pending bank merger transactions announced from a period of January 1, 2004 to July 31, 2007. Furthermore, the transactions listed involved commercial banks located in Illinois, Indiana, Michigan, and Ohio with total assets less than $500 million and a LTM return on average equity of between 6% and 12%. These transactions consisted of: (Buyer/Seller) National Bancorp, Inc. / Antioch Bancshares, Inc. Community Bancshares, Inc. / Salt Creek Valley Bancshares, Inc. Southern Michigan Bancorp, Inc. / FNB Financial Corporation Standard Bancshares, Inc. / Community Bank of Lemont Firstbank Corporation / ICNB Financial Corporation Union County Bancshares, Inc. / Jonesboro Bancompany, Inc. Old National Bancorp / St. Joseph Capital Corporation FBOP Corporation / United Financial Holdings, Inc. Park National Corporation / Anderson Bank Company Sky Financial Group, Inc. / Wells River Bancorp, Inc. First Banks, Inc. / TEAMCO, Inc. Castle Creek Capital III LLC / BB&T Bancshares Corp. ChoiceOne Financial Services, Inc. / Valley Ridge Financial Corporation Commerce Bancshares, Inc. / West Pointe Bancorp, Incorporated Community Bank Shares of Indiana, Inc. / Bancshares, Incorporated First Mid-Illinois Bancshares, Incorporated / Mansfield Bancorp, Incorporated IBT Bancorp, Inc. / Farwell State Savings Bank German American Bancorp / Stone City Bancshares, Inc. PSB Bancorp / Oxford Bank Corporation Western Illinois Bancshares Inc. / Midwest Bank of Western Illinois Firstbank Corporation / Keystone Financial Corporation Horizon Bancorp / Alliance Financial Corporation Princeton National Bancorp, Inc. / Somonauk FSB Bancorp, Inc. Sky Financial Group, Inc. / Belmont Bancorp. Peoples Community Bancorp, Inc. / American State Corporation Croghan Bancshares, Inc. / Custar State Bank Illinois National Bancorp, Inc. / Riverton Community Bank Metropolitan Bank Group, Inc. / Allegiance Community Bank Oak Hill Financial, Inc. / Ripley National Bank Metropolitan Bank Group, Inc. / Citizens Bank Illinois, NA Camco Financial Corporation / London Financial Corporation Lincoln Bancorp / First Shares Bancorp, Inc. Harrodsburg First Financial Bancorp, Inc. / Independence Bancorp This comparison showed that based on the transaction price (based on First Defiance’s stock price as of October 2, 2007) calculated above compared with Pavilion’s financial condition as of August 31, 2007: · The transaction price was 186.7% of book value and tangible book value, compared with the comparable transaction group median of 206.0%; · The transaction price to LTM earnings multiple was 23.3 times, compared with the comparable transaction group median of 24.8 times LTM earnings; · The transaction price was 19.2% of total assets, compared with the comparable transaction group median of 18.5%; 30 · The transaction price was 23.1% of deposits, compared with the comparable transaction group median of 22.7%; · The transaction price represented a 15.7% premium to core deposits, compared with the comparable transaction group median of 13.5%; and · The transaction price represented a 51.1% one-day trading premium to Pavilion’s common stock trading price as of October 2, 2007, compared with the comparable transaction group median of 40.9%. Donnelly recognized that no transaction reviewed was identical to the merger and that, accordingly, any analysis of comparable transactions necessarily involves complex considerations and judgments concerning differences in financial and operating characteristics of the parties to the transactions being compared. Dividend discount analysis –
